Ramirez v City of New York (2017 NY Slip Op 04541)





Ramirez v City of New York


2017 NY Slip Op 04541


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4189 311198/11

[*1]Juan A. Ramirez, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Daniel Matza-Brown of counsel), for appellants.
Pollack, Pollack, Isaac and DeCicco, New York (Brian J. Isaac of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Faviola Soto, J.), entered December 18, 2015, after a jury trial, in plaintiff's favor, unanimously reversed, on the law, without costs, and the complaint dismissed.
There is no evidence that defendants had prior written notice that the curb in Crotona Park North on which plaintiff tripped was "obstructed" by overgrown vegetation (see Administrative Code of City of NY § 7-201[c][2], [c][1]; Monteleone v Incorporated Vil. of Floral Park, 74 NY2d 917 [1989]; Carlo v Town of Babylon, 55 AD3d 769 [2d Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK